Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUBSTRATE FOR COMPOSITE MEMBRANE
Examiner: Adam Arciero	S.N. 16/319,661	Art Unit 1727		October 5, 2022

DETAILED ACTION
Applicant's response filed on September 19, 2022 has been received. Applicant’s supplemental response filed on September 28, 2022 has been received and entered. Claims 1, 4-5, 7, 9-11, 21 and 23-24 are currently pending. Claim 24 is newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 recites an intended use for a substrate and a microporous membrane in the preamble. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Ohno et al. on claims 1, 4-7, 9-11, 21 and 23 are maintained.
Claims 1, 4-5, 7, 9-11, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO 2014/181761 A1; as found in IDS dated 01/22/2019; using US 2016/0082397 A1 for citation purposes and as found in IDS dated 01/22/2019) in view of Nishikawa et al. (US 2013/0236767 A1).
As to Claims 1, 4-5 and 23, Ohno et al. teaches a substrate comprising a microporous membrane that is composed of a polyethylene composition, wherein the membrane has a thickness of 7-16 microns; a porosity of 50-58%; and a capture rate of 90% or more when filtering particles having an average diameter of 30 nm (which reads on an average pore diameter of 30nm or less) (paragraph [0020], Examples 1-3, Table 2). Furthermore, Ohno et al. teaches wherein the polyethylene comprises a mixture having 60-80 mass % of an ultrahigh molecular weight polyethylene of 900,000 or more and 20-40 mass % of a high density polyethylene of 200,000-800,000 (paragraph [0040]). These ranges overlap with the claimed ranges. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed features because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]). Ohno does not specifically disclose the claimed Gurley values.
However, Nishikawa et al. teaches of a polyolefin microporous membrane that can be used as a filter, comprising a Gurley value (JIS P8117) of 50-500 sec/100cc (paragraphs [0035 and 0056]). This range overlaps with the claimed range. At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the membrane of Ohno to comprise the claimed Gurley values because Nishikawa teaches that a membrane with proper mechanical strength and resistance is provided (paragraph [0056]). Nishikawa further recognizes the Gurley value as a result-effective variable in optimizing the mechanical strength and resistance of a membrane (paragraph [0056]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B.
As to Claims 6-7, Ohno et al. discloses a method of making the membrane comprising: extruding a polyethylene solution comprising a polyethylene : paraffin : decalin ratio of 20:55:25-25:50:25 in the form of a sheet at 160ºC; forming a sheet in water; biaxially stretching said sheet and removing the solvent (paragraphs [0079]-[0089]). Ohno discloses the same materials and structure and a very similar method of making the membrane as the claimed invention, and therefore it is the position of the Office that the membrane of Ohno et al. inherently comprises the claimed Gurley value and tensile breaking strength. See MPEP 2112.
As to Claims 9-10, Ohno discloses the same materials and structure and a very similar method of making the membrane as the claimed invention, and therefore it is the position of the Office that the membrane of Ohno et al. inherently comprises the claimed functions and characteristics. See MPEP 2112.
As to Claim 11, Ohno teaches of a porosity of 50-58% wherein the upper limit is very close to the lower limit of the claim (paragraph [0020]). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed porosity because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).
As to Claim 21, Ohno et al. teaches wherein the membrane has a thickness of 7-16 microns which is very close to the claimed range (paragraph [0020]). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. Ohno further recognizes the thickness as a result-effective variable (paragraph [0031]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed thickness because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO 2014/181761 A1; as found in IDS dated 01/22/2019; using US 2016/0082397 A1 for citation purposes and as found in IDS dated 01/22/2019) in view of Nishikawa et al. (US 2013/0236767 A1) as applied to claims 1, 4-5, 7, 9-11, 21 and 23 above and in further view of Ishihara et al. (US 2015/0005405 A1).
As to Claim 24, modified Ohno does not specifically disclose the claimed Gurley value.
However, Ishihara et al. teaches of a polyolefin microporous membrane, comprising a Gurley value of 20-500 sec/100cm3 (Abstract and paragraph [0091]). This range overlaps with the claimed range. Ishihara further teaches wherein the Gurley value is a result-effective variable such that when the value is within the range, a battery having good cycle characteristics is achieved (paragraph [0091]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the Gurley value of the membrane of modified Ohno to comprise the claimed Gurley value because Ishihara teaches that a battery having good cycle characteristics can be provided (paragraph [0091]). In addition, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
a) Ohno and Nishikawa do not teach the claimed thickness and teach away from the claimed thickness because a thickness of 10 microns is used in the comparative example of Ohno and Nishikawa does not provide any examples of the claimed thickness (claim 1).
b) Nishikawa teaches of a multilayered membrane and the invention is drawn to a mono-layer structure (claim 1).
c) Nishikawa has a different reason for optimizing the Gurley value than the claimed invention and therefore it would not be obvious to optimize the Gurley value and Ohno does not teach the disclosed advantages of the claimed invention (claim 1).

In response to Applicant’s arguments, please consider the following comments:
a) Ohno et al. teaches of a membrane that has a thickness of 7-16 microns (paragraph [0020]). This ranges overlaps with the claimed ranges. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. Ohno does not specifically teach away from the claimed thickness range. The teachings of the thickness of Nishikawa are not relied upon in the rejection. Ohno further recognizes the thickness as a result-effective variable wherein when the thickness is atleast 7 microns a sufficient dynamic strength is obtained (paragraph [0031]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. Applicant has not argued against this teaching.
b) Only the teaching of the Gurley value in Nishikawa is relied upon. In addition, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mono-layer structure) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims specifically state a “substrate…comprising a microporous polyolefin membrane”.
c) In response to applicant's argument that the prior art does not teach the present inventions reason for optimizing the Gurley value, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727